NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



BRYAN DIXON,                       )
                                   )
           Appellant,              )
                                   )
v.                                 )            Case No. 2D17-3127
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed March 7, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Hillsborough County; Christopher C.
Sabella, Judge.




PER CURIAM.


              Affirmed.


LaROSE, C.J., and KHOUZAM and LUCAS, JJ., Concur.